ORDER

PER CURIAM:
AND NOW, this 15th day of July, 1999, upon consideration of the Report and Recommendations of the Disciplinary Board and the Dissenting Opinions dated April 5, 1999, the Petition for Review and responses thereto, respondent’s request for oral argument is denied, and it is hereby
ORDERED that Brian J. Grady be and he is suspended from the Bar of this Commonwealth for a period of six months, and he shall comply with all the provisions of Rule 217, Pa.R.D.E. It is further ORDERED that respondent shall pay costs to the Disciplinary Board pursuant to Rule 208(g), Pa.R.D.E.
Justice CAPPY dissents and would grant oral argument.